DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 10/10/2020.
Claims 1-10 are pending for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kono et al. (US Pub No. 2012/0001587 A1 and Kono hereinafter).
As to Claim 1, Kono in Fig.1-Fig.12 discloses an electric vehicle propulsion control device comprising: 
a power converter (2) to apply an alternating-current voltage to an induction machine (1) mounted to an electric vehicle (See [0003]); and a controller (60) to control the power converter based on an external operation (Operation Command PB) command (See [0089]-[0090]), wherein the controller includes: 
a first calculation circuitry (9) to calculate, from current information detected at the induction machine and current command values that are based on the external operation command, a d-axis voltage command and a q-axis voltage command (output of #5) for the power converter, and a primary magnetic flux and a secondary magnetic flux of the induction machine and to add to or subtract from a term including the q-axis The first calculating unit 9 receives input of the d-axis current command id*1, the q-axis current command iq*1, the d-axis current detection value id, the q-axis current detection value iq, and the control mode signal chsg. The first calculating unit 9 calculates a magnetic flux amplitude based on a value obtained by subtracting a d-axis resistance drop from a d-axis voltage on rotation two axes (d-q axes) that rotate in synchronization with frequencies of output voltages. The first calculating unit 9 divides, by the magnetic flux amplitude, a value obtained by subtracting a q-axis resistance drop from a q-axis voltage and calculates an angular frequency .omega.1 of the induction machine 1 that is performing free rotation. The calculation of the angular frequency Ɯ1 by the first calculating unit 9 is explained. If the rotation two axes (d-q axes) are rotating at the predetermined angular frequency Ɯ, a d-axis component and a q-axis component of an armature (primary) magnetic flux of the induction machine 1 can be represented by Formulas (1) and (2)….See [0103]- [0104] and see also [0105]-[0110]). 
As to Claim 2, Kono discloses the electric vehicle propulsion control device according to claim 1, wherein, the current information is converted into a d-axis current and a q-axis current that are current values of a dq coordinate system, the first calculation circuitry converts the q-axis current into a q-axis-voltage-command physical quantity by applying to the q-axis current a first gain corresponding to a primary resistance of the induction machine and adds to or subtracts from the q-axis voltage command the q-axis-voltage-command physical quantity (See [0102]-[0103]). 
Claim 3, Kono discloses the electric vehicle propulsion control device according to claim 2, wherein the first calculation circuitry converts the q-axis current into a q-axis-voltage-command physical quantity by applying, in addition to the first gain, a gain corresponding to a value obtained by dividing a product of a square of a mutual inductance of the induction machine and a secondary resistance of the induction machine by a square of a secondary inductance of the induction machine to the q-axis current and adds to or subtracts from the q-axis voltage command the q-axis-voltage-command physical quantity (See [0102]-[0103]). 
As to Claim 4, Kono discloses the electric vehicle propulsion control device according to claim 2, wherein the first calculation circuitry calculates the secondary magnetic flux based on the primary magnetic flux and the d-axis current (See [0104]-[0105]). 
As to Claim 5, Kono discloses the electric vehicle propulsion control device according to claim 1, further comprising a second calculation circuitry (10) to use, as initial values, the first speed, the primary magnetic flux, and the secondary magnetic flux that are output from the first calculation circuitry and to calculate second voltage command values for the power converter, and a second speed that is a driving speed of the induction machine (See [0116]-[0118]). 
As to Claim 6, Kono discloses the electric vehicle propulsion control device according to claim 5, wherein, the current information is converted into a d-axis current and a q-axis current that are current values of a dq coordinate system, the first calculation circuitry converts the q-axis current into a q-axis-voltage-command physical quantity by applying to the q-axis current a first gain corresponding to a primary 
As to Claim 7, Kono discloses the electric vehicle propulsion control device according to claim 6, wherein the first calculation circuitry converts the q-axis current into a q-axis-voltage-command physical quantity by applying, in addition to the first gain, a gain corresponding to a value obtained by dividing a product of a square of a mutual inductance of the induction machine and a secondary resistance of the induction machine by a square of a secondary inductance of the induction machine to the q-axis current and adds to or subtracts from the q-axis voltage command the q-axis-voltage-command physical quantity (See [0135]-[0137]). 
As to Claim 8, Kono discloses the electric vehicle propulsion control device according to claim 6, wherein the first calculation circuitry calculates the secondary magnetic flux based on the primary magnetic flux and the d-axis current (See [0137]). 
As to Claim 9, Kono discloses the electric vehicle propulsion control device according to claim 3, wherein the first calculation circuitry calculates the secondary magnetic flux based on the primary magnetic flux and the d-axis current (See [0137]).
As to Claim 10, Kono discloses the electric vehicle propulsion control device according to claim 7, wherein the first calculation circuitry calculates the secondary magnetic flux based on the primary magnetic flux and the d-axis current (See [0137]).

Response to Arguments/Remarks
6.	As to applicant’s argument “…Kono fails to teach or suggest the independent claim 1 feature of “to add to or subtract from a term including the q-axis voltage command an interference term stemming from the d-axis voltage command in 
In response to applicants argument, the examiner respectfully disagrees with the applicants argument. It should be noted that the claims are examined based on what is claimed by not bringing the specification into the claims, in other words the claims are examined enlight of the specification using the broadest reasonable interpretation (BRI). Hence, Kano in his teachings in Fig.1-10 and as shown in the previous section of this action a first calculation circuitry (9) and a d-axis voltage command and a q-axis voltage command (output of #5) for the power converter, and a first speed (W1) and specifically cited and reproduced here (…The first calculating unit 9 receives input of the d-axis current command id*1, the q-axis current command iq*1, the d-axis current detection value id, the q-axis current detection value iq, and the control mode signal chsg. The first calculating unit 9 calculates a magnetic flux amplitude based on a value obtained by subtracting a d-axis resistance drop from a d-axis voltage on rotation two axes (d-q axes) that rotate in synchronization with frequencies of output voltages. The first calculating unit 9 divides, by the magnetic flux amplitude, a value obtained by subtracting a q-axis resistance drop from a q-axis voltage and calculates an angular frequency .omega.1 of the induction machine 1 that is performing free rotation. The calculation of the angular frequency Ɯ1 by the first calculating unit 9 is explained. If the rotation two axes (d-q axes) are rotating at the predetermined angular frequency Ɯ, a d-axis component and a q-axis component of an armature (primary) magnetic flux of the induction machine 1 can be represented by Formulas (1) and (2)….See [0103]- [0104] and see also [0105]-[0110]). Hence, the rejection of the independent claim 1 and its respective dependent claims are maintained.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KAWING CHAN/Primary Examiner, Art Unit 2846